DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Itabashi US 2017/0269543 A1 (Itabashi) and Makino et al. US 2017/0227907 (Makino).
Regarding claims 1, 21, 26 and 27, Itabashi teaches a drawer comprising: 
a photosensitive drum (92) rotatable about a drum axis extending in a first direction; 
a drawer frame (90) holding the photosensitive drum (92), the drawer frame having an outer surface (FIG. 2); 
a connector (91) having a plurality of terminals (913) arrayed in an arraying direction (FIG. 5); 
a drawer memory (61) storing information on the photosensitive drum (¶0032), the drawer memory being electrically connectable (¶0032) to at least one of the plurality of terminals (¶0115); and 
a holder (62) positioned at the outer surface of the drawer frame and holding the connector, the holder being movable relative to the drawer frame in the arraying direction of the plurality of terminals (¶0073-¶0081).  
Itabashi differs from the instant claimed invention by not explicitly disclosing: the drawer frame holding the photosensitive drum and the drawer memory storing information on the photosensitive drum. However cartridge configurations that include the drum and thus the storage chip on the cartridge includes information about the drum is a known configuration. Makino teaches the cartridge storing the drum (1) and a cartridge storing portion (50) for storing necessary drum identification information (¶0063-¶0068). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the memory, connector and holder of the developer cartridge taught by Itabashi to the drum 
Regarding claim 2, Itabashi and Makino teach the drawer according to claim 1. Furthermore, Itabashi teaches the plurality of terminals is arrayed in the first direction (i.e., aligned in one column in the First Direction shown in FIG. 5).  
Regarding claim 3, Itabashi and Makino teach the drawer according to claim 2, wherein the plurality of terminals is further arrayed in a second direction crossing the first direction (i.e., the columns are aligned into rows in the Third Direction shown in FIG. 5).  
Regarding claim 4, Itabashi and Makino teach the drawer according to claim 3. Furthermore, Itabashi teaches the second direction (i.e., Third Direction) is perpendicular to the first direction (First Direction and Third Direction are perpendicular, FIG. 5).  
Regarding claim 5, Itabashi and Makino teach the drawer according to claim 3. Furthermore, Itabashi teaches the holder is also movable relative to the drawer frame in a third direction (Second Direction, FIG. 5) crossing both the first direction and the second direction (¶0073).  
Regarding claim 6, Itabashi and Makino teach the drawer according to claim 5. Furthermore, Itabashi teaches the third direction is perpendicular to both the first direction and the second direction (FIG. 5).  
Regarding claim 7, Itabashi and Makino teach the drawer according to claim 5. Furthermore, Itabashi teaches an elastic member (73) urging the holder in the third direction (FIG. 5).
claim 8, Itabashi and Makino teach the drawer according to claim 7. Furthermore, Itabashi teaches the elastic member is a coil spring (73) extending in the third direction.  
Regarding claim 9, Itabashi and Makino teach the drawer according to claim 7. Furthermore, Itabashi teaches a plurality of the elastic members (i.e., a plurality of coils).  
Regarding claim 10, Itabashi and Makino teach the drawer according to claim 5. Furthermore, Itabashi teaches a cover (45) covering an outer peripheral surface of the holder, the cover being fixed to the drawer frame, wherein the holder is positioned between the drawer frame and the cover in the third direction (FIG. 3).  
Regarding claim 22, Itabashi and Makino teach the drawer according to claim 1. Furthermore, Itabashi teaches a plurality of the photosensitive drums, wherein the plurality of the photosensitive drums is held by the drawer frame in a state where the plurality of the photosensitive drums is arrayed with each other in a fourth direction crossing the first direction (FIG. 1).  
Regarding claim 23, Itabashi and Makino teach the drawer according to claim 1. Furthermore, Itabashi teaches a developing cartridge accommodating therein developing agent is attachable to the drawer (FIG. 2).  
Regarding claim 24, Itabashi and Makino teach the drawer according to claim 23. Furthermore, Itabashi teaches the drawer is attachable to a main body of an image forming apparatus in a state where the developing cartridge is attached to the drawer (FIG. 1).  
Regarding claim 25, Itabashi and Makino teach a drawer according to claim 24. Furthermore, Itabashi teaches the plurality of terminals of the connector is in contact with a .  

Allowable Subject Matter
Claims 11-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 11-13, Itabashi and Makino fails to teach or suggest the contact with the cover in a case where the holder moves in a direction relative to the drawer frame. Claims 14-20 are considered allowable by virtue of their dependence on claims 11-13 respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JESSICA L ELEY/
Examiner, Art Unit 2852